Citation Nr: 1105521	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-10 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her grandparents


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claim of entitlement to service 
connection for PTSD.  

On January 4, 2011, the Veteran and her grandparents appeared at 
the Muskogee RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's reports of physical and sexual assaults in 
service have been corroborated.   

2.  The Veteran likely has PTSD and an anxiety disorder that are 
related to the in-service physical and sexual assaults.  


CONCLUSION OF LAW

The Veteran likely has PTSD and an anxiety disorder that are the 
result of injury incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The records indicate that the Veteran entered active duty in July 
2004; an enlistment examination, dated in April 2004, was 
negative for any complaints, findings or diagnoses of a 
psychiatric disorder, to include PTSD or anxiety disorder.  The 
service treatment records reflect treatment on several occasions 
for urinary tract infections.  However, the service treatment 
records are negative for any findings or diagnosis of a 
psychiatric disorder.  The separation examination in June 2006 
was negative for any complaints, findings or diagnoses of a 
psychiatric disorder, to include PTSD or anxiety disorder.  

The Veteran's initial claim for service connection for PTSD (VA 
Form 21-4138) was received in November 2006.  In that statement, 
the Veteran indicated that her claim was based on incidents that 
occurred while stationed in Bremerton, Washington.  She reported 
being choked in October 2005, and sexually assaulted in May 2006.  

Received in March 2007 was a statement from the Veteran in 
support of her claim.  She described an incident during which she 
was choked by a fellow sailor.  The Veteran indicated that she 
managed to loosen his grip from her neck, slapped him in self 
defense, and filed a report with the base police and security.  
The Veteran described another incident when she was invited to 
get something to eat with a petty officer; instead to driving to 
the restaurant, he went to a parking lot where he forced her to 
perform oral sex on him.  The Veteran indicated that, after the 
incident, she immediately told her friend about what had taken 
place and she filed a report with the ship's MAs.  

Submitted in support of the Veteran's claim were VA progress 
notes dated from August 2006 through July 2008.  The Veteran was 
seen at a mental health clinic in October 2006 for initial 
evaluation and medical management.  At that time, the Veteran 
reported that she was sexually assaulted when she was in service 
by another petty officer, a person who she thought was a good 
friend; she stated that he forced her to perform oral sex on him.  
The Veteran related that, after filing a report with ship 
security about the incident, the petty officer threatened to come 
after her.  The Veteran indicated that she constantly thinks that 
he is going to come after her.  She reported problems with 
anxiety.  Following a mental status examination, the Veteran was 
diagnosed with an adjustment disorder with mixed anxiety and 
depression.  A March 2007 VA progress note reflects an assessment 
of PTSD.  A September 2007 VA progress note reflects an 
assessment of PTSD.  A mental health counseling note dated in 
March 2008 reflects a diagnosis of sexual abuse of adult.  It was 
noted that the Veteran had symptoms consistent with a diagnosis 
of PTSD related to sexual trauma while in the military.  A July 
2008 VA progress note reflects an assessment of PTSD due to 
military sexual trauma.  

Received in January 2010 were reports from the Naval Criminal 
Investigative Service (NCIS).  These records show that the 
Veteran filed a claim of simple assault in September 2005; at 
that time, the Veteran complained that her boyfriend, another 
soldier, attempted to choke her while they were having dinner.  
The investigator noted that the Veteran did have some redness 
around her throat but no visible bruising.  The Veteran filed 
another complaint in May 2006 of indecent assault.  The Veteran 
reported that she met with a petty officer on May 26, 2006.  She 
stated that the officer invited her to go get something to eat; 
however, once they got into his vehicle, he forced her to perform 
oral sex.  

VA progress notes dated from January 2010 to April 2010 show that 
the Veteran received attention and treatment for PTSD and sexual 
abuse as an adult.  

The Veteran was afforded a VA examination in June 2010.  At that 
time, the Veteran reported complaints of having "flashbacks" of 
the two incidents that occurred during service.  The Veteran 
reported that she was choked by her date; she admitted that he 
choked her because she would not stop harassing him.  It was 
noted that the record conceded that the Veteran could have been 
fearful for her life if she was being choked.  The Veteran 
reported that the second incident involved being sexually 
assaulted in her date's car.  The Veteran indicated that she was 
traumatized by the second incident because she was forced to have 
oral sex against her will.  Following a mental status 
examination, the Veteran was diagnosed with anxiety disorder, not 
otherwise specified (NOS).  The examiner stated that the 
diagnosis of anxiety disorder, NOS, is consistent with the DSM-IV 
criteria.  The examiner noted that the Veteran had periods of 
anxiety in response to memories of two different stressful 
incidents that occurred while in service.  However, the examiner 
stated that the Veteran's symptoms were not consistent with the 
DSM-IV diagnostic criteria.  

At her personal hearing in January 2011, the Veteran reported 
that she suffers from a mental disorder, to include PTSD, as a 
result of the sexual assault that she encountered while on active 
duty in the Navy.  The Veteran indicated that she was never 
treated for any mental disorder prior to service; however, after 
her military experiences she had to seek treatment for a 
psychiatric disorder.  The Veteran noted that a VA examiner has 
diagnosed her with PTSD based on the reported occurrences in 
service.  She also reported that the VA examiner in June 2010 
linked her anxiety disorder to the incident that occurred in 
service.  The Veteran's grandmother testified that she told them 
of the in-service incidents within a month of being discharged 
from service.  It was also reported that she immediately sought 
treatment at the VA medical center, and has continued to receive 
treatment for a mental health disorder.  

II.  Analysis

Service connection is warranted for a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a disability, a Veteran 
must show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

There are special considerations for PTSD claims predicated on a 
personal assault.  The pertinent regulation, 38 C.F.R. 
§ 3.304(f)(4), provides that PTSD based on a personal assault in 
service permits evidence from sources other than a veteran's 
service records that may corroborate his or her account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f) (4) (2010).  A 
VA manual, M21-1MR, also identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants such 
as family members, roommates, fellow service members, or clergy, 
and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f) (4).  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the evidence of record meets all the elements for an 
award of service connection for PTSD and an anxiety disorder.  

The Board acknowledges that the events during service as 
documented in service department records associated with the 
claims file, and as described by the Veteran, are far more 
detailed than what is described above, and that what exactly 
occurred during the Veteran's service is open to debate.  
Nevertheless, the salient points for purposes of this appeal are 
that the Veteran states that she was choked and sexually 
assaulted by fellow service members during active service; that 
the undersigned and numerous treating clinicians have found her 
credible in this regard; and that there are multiple 
corroborating references to the claimed in-service sexual and 
physical assaults in contemporaneously prepared reports of 
service department investigations and proceedings.  Further, the 
findings of VA clinicians that the evidence was consistent with 
sexual assault, are factors that the Board must consider in 
determining whether there is adequate corroboration of the 
claimed assault.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); 
38 C.F.R. § 3.304(f) (4).  Resolving reasonable doubt in favor of 
the Veteran, the Board finds that there is sufficient 
corroboration of the occurrence of the claimed in-service 
physical and sexual assaults, as first referenced in the NCIS 
reports prepared contemporaneous with her active service.  

The Board recognizes that there is conflicting evidence of record 
with regard to the proper diagnosis.  On the one hand, the June 
2010 VA examining psychiatrist has opined that the Veteran did 
not meet the criteria for a diagnosis of PTSD.  The examiner 
explained that while the Veteran is troubled by her in-service 
experiences, she does not meet the avoidance or hyperarousal 
criteria.  On the other hand, a mental health note dated in March 
2008 indicated that the Veteran's symptoms were in fact 
consistent with a diagnosis of PTSD related to sexual trauma 
while in the military.  Another VA examiner in July 2008 reported 
a diagnosis of PTSD due to military sexual trauma.  Several VA 
psychiatrists and treatment records indicate that the Veteran's 
currently diagnosed PTSD was caused by the in-service assaults.  
It is also noteworthy that the June 2010 VA examiner specifically 
noted that the Veteran's anxiety disorder was related to the two 
stressful incidents that occurred while in service.  

In light of the foregoing, the Board concludes that evidence for 
and against the claim for service connection for both PTSD and an 
anxiety disorder is at least in approximate balance.  Therefore, 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran meets the criteria for a grant of 
entitlement to service connection for PTSD and an anxiety 
disorder.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304; Gilbert, supra.


ORDER

Service connection for PTSD and an anxiety disorder is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


